DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The amendment, filed 11/23/2021, has been entered. Claims 7-8 are added. Claims 1-8 are pending. The previous objection to claim 1 is withdrawn due to amendment. Applicant’s arguments regarding claims 1-8 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lamesch et al. (WO 2020007803 A1, prior art of record) in view of Hirata et al. (US 20170268919 A1, prior art of record) and further in view of Taillon (CA 3011467 A1).Regarding claim 1:Lamesch teaches (FIG. 1) an apparatus comprising
a tank (2) inside of which a liquid source (20) is stored, 
a plurality of liquid surface detecting bodies (R1, R2, R3, R4, R5) each of whose liquid surface detecting points is arranged in a predetermined height range in the tank with a set height regarded as a reference, 
a reference detecting body (Rref) arranged above the predetermined height range in the tank, and 
a liquid surface discriminator (10) that discriminates whether or not there is the liquid source at the set height on a basis of a threshold value set based on a change in electrical resistance of the reference detecting body and a change in electrical resistance of a plurality of the liquid surface detecting bodies ([0029]-[0030], [0036]-[0037])Lamesch fails to teach:
the apparatus is a liquid source vaporization apparatus
a heater that applies heat to the liquid source in the tank
wherein at least three liquid surface detecting bodies of the plurality of liquid surface detecting bodies are arranged such that the corresponding liquid surface detecting points are aligned at a substantially same heightHirata teaches:
the apparatus is a liquid source vaporization apparatus ([0002], [0004], [0031], [0109])
a heater that applies heat to the liquid source in the tank ([0002], [0004], [0031], [0109])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid level detection device of Lamesch in a liquid source vaporization apparatus (with a heater for said vaporization), as taught by Hirata, as the liquid level sensor of Lamesch and the liquid level sensor of Hirata are art recognized equivalents for the same purpose and Hirata teaches that such sensors are used in liquid source vaporization apparatuses to monitor liquid level.Taillon teaches (FIGS. 1 and 4):
wherein at least three liquid surface detecting bodies (112x, 122x, and 132x, where x may be 1, 2, 3, 4, or 5) of the plurality of liquid surface detecting bodies are arranged such that the corresponding liquid surface detecting points are aligned at a substantially same height (e.g. page 6, first full paragraph which begins with “[i]n other embodiments…”; page 4, second full paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least three liquid surface detecting bodies aligned at substantially the same height, as taught by Taillon, in the device of Lamesch to yield increased reliability and redundancy (Taillon - page 7, first full paragraph).
Regarding claim 2:Lamesch, Hirata, and Taillon teach all the limitations of claim 1, as mentioned above.Lamesch also teaches:
wherein the liquid surface discriminator comprises 
a constant voltage circuit that applies a constant voltage to each of the plurality of the liquid surface detecting bodies and the reference detecting body respectively (e.g. last two sentences of [0009], [0019]), 
a current measurement mechanism that measures each of currents output by the plurality of the liquid surface detecting bodies and a current of the reference detecting body respectively (e.g. last two sentences of [0009], [0019]), 
a threshold current setting part that sets a threshold current on a basis of the current output by the reference detecting body (e.g. [0029]-[0030], [0036]-[0037]), and 
a discriminating part that discriminates whether or not there is the liquid source at the set height by comparing each of the currents output by the plurality of the liquid surface detecting bodies with the threshold current (e.g. [0029]-[0030], [0036]-[0037])
Regarding claim 3:Lamesch, Hirata, and Taillon teach all the limitations of claim 2, as mentioned above.Lamesch suggests or appears to teach:
wherein the discriminating part discriminates that there is the liquid surface of the liquid source at the set height in case that all of the currents output by the plurality of the liquid surface detecting bodies exceed the threshold current (FIG. 1 in the case where the liquid level is at or above R5; e.g. [0029]-[0030], [0036]-[0037])As combined in the claim 1 rejection above, Taillon teaches:
wherein the discriminating part discriminates that there is the liquid surface of the liquid source at the set height in case that all of the currents output by the plurality of the liquid surface detecting bodies exceed the threshold current (page 7; page 9, third full paragraph)
Regarding claim 4:Lamesch, Hirata, and Taillon teach all the limitations of claim 2, as mentioned above.Lamesch also teaches:
wherein the threshold current setting part sets the threshold current so as to be set that the bigger the current output by the reference detecting body is, the bigger the threshold current value is (e.g. last two sentences of [0009], [0019], [0029]-[0030], [0036]-[0037])
Regarding claim 5:Lamesch, Hirata, and Taillon teach all the limitations of claim 2, as mentioned above.As combined in the claim 1 rejection above, Taillon teaches:
wherein the liquid surface detecting points of the plurality of the liquid surface detecting bodies are set at the same height in the tank, and further comprising an abnormality diagnosing part that specifies the liquid surface detecting body that is experiencing an abnormality on a basis of the currents output by the plurality of the liquid surface detecting bodies (page 7, first full paragraph; paragraph spanning pages 7-8)
Regarding claim 6:Lamesch, Hirata, and Taillon teach all the limitations of claim 1, as mentioned above.Lamesch also teaches:
wherein the liquid surface discriminator comprises 
a constant current circuit that applies a constant current to each of the plurality of the liquid surface detecting bodies and the reference detecting body respectively (e.g. last two sentences of [0009], [0019]), 
a voltage measurement mechanism that measures each of voltages output by the plurality of the liquid surface detecting bodies and a voltage of the reference detecting body respectively (e.g. last two sentences of [0009], [0019]), 
a threshold voltage setting part that sets a threshold voltage on a basis of the voltage output by the reference detecting body (e.g. [0029]-[0030], [0036]-[0037]), and
a discriminating part that discriminates whether or not there is the liquid source at the set height by comparing each of the voltages output by the plurality of the liquid surface detecting bodies with the threshold voltage (e.g. [0029]-[0030], [0036]-[0037])
Regarding claim 7:Lamesch, Hirata, and Taillon teach all the limitations of claim 1, as mentioned above.Lamesch fails to teach:
wherein at least one of the plurality of liquid surface detecting bodies is arranged in a center part in the tank with respect to a horizontal direction, and at least two of the plurality of liquid surface detecting bodies are arranged in an outer circumferential side in the tank with respect to the horizontal directionHirata teaches (FIG. 3):
wherein at least one (R13 + R14) of the plurality of liquid surface detecting bodies is arranged in a center part in the tank (“T”) with respect to a horizontal direction, and at least another one (R11 + R12) of the plurality of liquid surface detecting bodies are arranged in an outer circumferential side in the tank (“T”) with respect to the horizontal direction
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the liquid surface detecting bodies at and symmetrically about a center of the tank, as taught by Hirata, as it is an art-recognized configuration for the arrangement of liquid level sensors. The examiner notes that the combination of Taillon yields a plurality of level sensors disposed at the same height. Since there are a plurality of sensors at the same height, they must be spaced apart in the horizontal direction. The centrally symmetric arrangement thereof is rendered obvious by Hirata.
     The examiner notes that the limitation of “at least two of the plurality of liquid surface detecting bodies are arranged in an outer circumferential side in the tank with respect to the horizontal direction” is met upon combination with the plurality of same-height sensors of Taillon.
Regarding claim 8:Lamesch, Hirata, and Taillon teach all the limitations of claim 7, as mentioned above.As combined in the claim 7 rejection above, Hirata teaches (FIG. 3):
 wherein each of the plurality of liquid surface detecting bodies (R11 + R12 and R13 + R14) is arranged evenly spaced with respect to the horizontal direction (more clearly met upon combination of Lamesch, Hirata, and Taillon, as set forth in the claim 7 rejection above)

Claim 3 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Lamesch et al. (WO 2020007803 A1, prior art of record) in view of Hirata et al. (US 20170268919 A1, prior art of record) and Taillon (CA 3011467 A1) and further in view of Kharsa et al. (US 20160187174 A1, prior art of record).Regarding claim 3:Lamesch, Hirata, and Taillon teach all the limitations of claim 2, as mentioned above.Lamesch suggests or appears to teach:
wherein the discriminating part discriminates that there is the liquid surface of the liquid source at the set height in case that all of the currents output by the plurality of the liquid surface detecting bodies exceed the threshold current (FIG. 1 in the case where the liquid level is at or above R5; e.g. [0029]-[0030], [0036]-[0037])Kharsa explicitly teaches:
wherein the discriminating part discriminates that there is the liquid surface of the liquid source at the set height in case that all of the currents output by the plurality of the liquid surface detecting bodies exceed the threshold current ([0008], [0024]-[0026])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discriminate that there is the liquid surface of the liquid source at the set height in the case that all of the currents output by the plurality of the liquid surface detecting bodies exceed the threshold current, as taught by Kharsa, in the device of Lamesch to prevent false positives and provide redundancy with increased precision (Kharsa - [0008], [0024]-[0026]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856